EXHIBIT 99.1 February 6, 2012 Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Registrar of Securities, Yukon Dear Sirs: Re:Ivanhoe Energy Inc. Pursuant to a request from the reporting issuer, we wish to advise you of the following dates in connection with their Annual Meeting of Shareholders: DATE OF MEETING: April 24, 2012 RECORD DATE FOR NOTICE: March 8, 2012 RECORD DATE FOR VOTING: March 8, 2012 BENEFICIAL OWNERSHIP DETERMINATION DATE: March 8, 2012 SECURITIES ENTITLED TO NOTICE: Common SECURITIES ENTITLED TO VOTE: Common Yours very truly, Larry Calixtro Associate Manager, Trust Central Services cc:CDS & Co.(Via Fax) sg/NM_Ivanhoe
